Citation Nr: 9907716	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-48 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left shoulder injury.

2.  Entitlement to service connection for the residuals of a 
gunshot wound to the left side, a mouth injury, and a broken 
nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1951 to March 1952.  
These matters come to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for the residuals of a left shoulder 
injury, and determined that the claims of entitlement to 
service connection for the residuals of a gunshot wound, a 
mouth injury, and a broken nose were not well grounded.  The 
veteran perfected an appeal of that decision.

In the April 1996 statement of the case, the RO again phrased 
the issue pertaining to the left shoulder injury in terms of 
whether new and material evidence had been submitted to 
reopen a previously denied claim.  In an October 1997 
supplemental statement of the case, however, the RO properly 
determined that entitlement to service connection for the 
residuals of a left shoulder injury had not been previously 
adjudicated, and denied service connection for the residuals 
of a left shoulder injury on a de novo basis.  The veteran 
was provided the laws and regulations pertaining to the 
requirements for establishing service connection in the 
supplemental statement of the case, and has submitted 
evidence and arguments in support of his contention that his 
left shoulder disorder is related to an in-service injury.  
The Board finds, therefore, that it may address the merits of 
the veteran's claim for service connection for the residuals 
of a left shoulder injury without prejudice to the veteran.  
Sutton v. Brown, 9 Vet. App. 553 (1996).

During a June 1997 hearing the veteran claimed entitlement to 
service connection for the residuals of a head injury.  This 
issue has not been adjudicated by the RO, and is referred to 
the RO for appropriate action.  Bruce v. West, 11 Vet. App. 
405 (1998).


FINDINGS OF FACT

1.  A chronic left shoulder disability was not shown in 
service; the left shoulder disorder that was initially 
documented many years after service is not related to an in-
service disease or injury.

2.  The claims of entitlement to service connection for the 
residuals of a gunshot wound to the left side, a mouth 
injury, and a broken nose are not supported by competent 
medical evidence showing that the veteran currently has any 
disabilities related to the claimed in-service injuries.


CONCLUSIONS OF LAW

1.  A chronic left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1995).

2.  The claims of entitlement to service connection for the 
residuals of a gunshot wound to the left side, a mouth 
injury, and a broken nose are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes as an initial matter that in addition to his 
active duty in the United States Air Force from December 1951 
to March 1952, which has been verified, the veteran claims to 
have served in the United States Army sometime in 1948 or 
1949.  Although he has no evidence documenting his Army 
service, and the National Personnel Records Center (NPRC) 
could not verify the time period or nature of discharge for 
any service prior to December 1951, his certificate of 
discharge for his service in the Air Force indicates that he 
had less than three months of prior active duty.  In 
addition, he submitted a copy of a November 1949 application 
for National Service Life Insurance indicating that he 
entered on active duty in the Army on October 31, 1949.

None of the service medical records from either of the 
veteran's periods of active duty have been located, although 
the RO has made numerous attempts to obtain the records.  In 
addition, his personnel file from his initial enlistment in 
1949 could not be located.  The responses from the NPRC 
indicate that the veteran's records may have been destroyed 
during a fire at the NPRC in 1973.  The Board will, 
therefore, evaluate the veteran's claims in light of the 
evidence that is available.

I.  Factual Background

The evidence shows that in March 1974 the veteran claimed 
entitled to non-service connected pension benefits due to a 
shoulder injury that was incurred in February 1962, a nervous 
breakdown that occurred in February 1965, and periodic 
hospitalizations for chest pains.  He reported that he had 
last worked in 1964, and that he had received Social Security 
disability benefits since 1968.

A December 1965 hospital report indicates that the veteran 
was hospitalized for the treatment of schizophrenic reaction, 
paranoid type.  He was also hospitalized in June 1972 due to 
hyperventilation syndrome secondary to an anxiety attack, at 
which time a physical examination revealed no relevant 
abnormalities.

The report of a July 1974 VA examination shows that he 
complained of problems with the left shoulder, which he 
attributed to an on the job injury, and nervousness.  He 
reported being committed to a mental hospital for three 
months in 1966.

An X-ray study revealed post-surgical changes in the left 
scapula, with no other abnormalities.  The physical 
examination showed no abnormalities pertaining to the mouth 
or the nose and no evidence of any residuals of a gunshot 
wound.  The physical examination was described as entirely 
normal, with the exception of a scar on the left shoulder, 
with a steel pin still in place, and limited motion of the 
left shoulder.  As a result of the examination the physician 
provided diagnoses of a life-long inadequate personality, the 
residuals of an industrial injury to the right [sic] shoulder 
six years previously, and the residuals of longstanding 
alcoholism.  

In an August 1974 rating decision the RO assigned a permanent 
and total disability rating for non-service connected pension 
purposes for an anxiety reaction in an inadequate 
personality, rated as 50 percent disabling, and the residuals 
of an injury to the left shoulder, rated as 20 percent 
disabling.  The veteran has remained eligible for non-service 
connected pension benefits since August 1974.

VA and private treatment records indicate that the veteran 
later developed diabetes mellitus, with associated peripheral 
neuropathy and peripheral vascular disease, resulting in 
osteomyelitis and the amputation of his right leg below the 
knee and part of the left foot.

In conjunction with September 1990 VA examinations the 
veteran reported having dislocated his left arm in 1951 while 
in service when he was thrown down a flight of stairs.  He 
stated that the shoulder joint was repaired in 1958, but that 
he had limitation of motion in the shoulder joint since then.  
He also complained of having had memory problems for some 
time.  As the result of the examinations he was noted to have 
dementia, possibly alcohol-related, as well as a number of 
other disorders.  He was also found to be in need of regular 
aid and attendance.

A January 1991 VA hospital summary indicates that a physical 
examination revealed no relevant abnormalities.

An April 1991 VA treatment record shows that the veteran 
complained of pain in the left shoulder and reported having 
crushed the shoulder while in service.  

The records also indicate that in August 1992 the veteran 
complained of limited motion in the left shoulder, and 
reported having had surgery on the shoulder in 1957.  The 
treating physician noted that the veteran had a long history 
of left shoulder pain following an open reduction with 
internal fixation of a glenoid fracture many years 
previously.  As a result of examination and diagnostic 
testing, the VA physician provided diagnoses of severe 
degenerative joint disease and adhesive capsulitis of the 
left shoulder.

A November 1994 social work note shows that the veteran 
reported having been assaulted by his superior non-
commissioned officers on two separate occasions while in 
service, including having been shot, for which he believed 
compensation should be paid.  The social worker stated that 
at the time the report was made the veteran was a psychiatric 
patient at the VA medical center (MC), and it was not clear 
whether he was delusional.

In December 1994 the veteran claimed entitlement to service 
connection for a gunshot wound on the left side, a broken 
nose, surgery to the left shoulder, and an injury to the 
mouth.  He did not report when the injuries occurred, or from 
what facilities he had received treatment during or 
subsequent to service.

In an October 1995 letter the individual with whom the 
veteran resided, stated that the veteran had disclosed to him 
the marks from where he was shot while in service, including 
two bullet wounds to the head and stomach, but he did not 
describe the marks.  The individual also stated that the 
veteran was not able to remember any of the details 
pertaining to the treatment that he claimed to have received 
during service.

In a November 1995 statement the veteran reported that he 
served in the Army at Fort Ord in 1958, at which time he left 
service with his arm in a cast.  He also stated that his 
memory was damaged during his service in the Air Force.  In a 
November 1996 statement he said that his left shoulder was 
injured and his teeth knocked out while he was in the Army.  
He also reported that while in the Air Force he was traveling 
from Lackland Air Force base in San Antonio, Texas, to 
Juarez, Mexico, when two sergeants mistook him for a C.I.A. 
agent and shot him.  He stated that he was hospitalized at a 
Catholic hospital in San Antonio, and that he was later found 
unfit for duty.

In a June 1996 statement a physician who treated the veteran 
during the 1950s stated that he had treated the veteran for 
complaints of a functional nature, primarily due to anxiety 
and stress.  He stated that over a period of months the 
veteran complained of abdominal pain, which resulted in an 
appendectomy, but he made no reference to the veteran having 
been shot at any time.  He also stated that the veteran was 
later found to be manic-depressive and psychotic, and that he 
was committed to a mental hospital at one time.  In reference 
to the veteran's November 1995 statement, the physician 
stated that he had no memory of the veteran telling him about 
any injuries that occurred in service.

During a June 1997 hearing the veteran testified that his 
left shoulder was broken when his sergeant, to whom he had 
refused to loan money, pulled him off his bunk and threw him 
down the stairs.  He also testified that the shoulder was 
surgically repaired, but that he could not remember where, 
but that he thought it would have been at Fort Ord.

The veteran stated that he wore a sling when he was separated 
from the Army, and that he obtained some rehabilitation for 
the shoulder in Seattle after he was separated from service, 
but he could not remember where or when.  He again stated 
that he was shot when traveling from San Antonio to Juarez by 
two sergeants who mistook him for a C.I.A. agent, and that he 
was also beaten at that time, resulting in a broken nose and 
his teeth being knocked out.

The veteran further testified that he was found unfit for 
duty and separated from service, but he could not remember on 
what basis he was found unfit for service.  He denied having 
received any treatment for the gunshot wound or the broken 
nose after he was separated from service.


II.  Service Connection for a Gunshot 
Wound, a Mouth Injury, and a Broken Nose

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well-grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps, 
126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence is generally required to make the 
claim well grounded.  See Grottveit, 5 Vet. App. at 93.  

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
If the claimed disability is manifested by observable 
symptoms, lay evidence may be adequate to show the incurrence 
of a disease or injury in service and continuing 
symptomatology since service.  Medical evidence is required, 
however, to show a relationship between the current medical 
diagnosis and the continuing symptomatology.  Sacks v. West, 
11 Vet. App. 314 (1998).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 
126 F.3d at 1469.  VA may, however, dependent on the facts of 
the case, have a duty to notify him of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  The veteran has not 
indicated the existence of any evidence that, if obtained, 
would make his claim well grounded.  VA has no further 
obligation, therefore, to notify him of the evidence needed 
to support his claim.  See Hicks v. West, 12 Vet. App. 86 
(1998).

The veteran claims to have incurred a gunshot wound, an 
injury to his mouth, including having his teeth knocked out, 
and a broken nose as the result of an altercation while in 
service.  He has not provided any medical evidence, however, 
documenting any residuals from the claimed injuries.  
Although the VA treatment records show that he has received 
extensive treatment for other disorders, they make no 
reference to a gunshot wound or injuries to the mouth or 
nose.  

The veteran is competent to provide evidence that he was shot 
and that his teeth were knocked out because these injuries 
relate to observable conditions.  See Grover v. West, No. 97-
1048, slip op. at 5 (U.S. Vet. App. Jan. 5, 1999).  He is not 
competent, however, to provide evidence of a current medical 
diagnosis resulting from the claimed injuries.  Grottveit, 
5 Vet. App. at 93.  In the absence of competent medical 
evidence showing that the veteran has current medical 
diagnoses resulting from the claimed injuries, the Board has 
determined that the claims of entitlement to service 
connection for the residuals of a gunshot wound to the left 
side, a mouth injury, and a broken nose are not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(the veteran is not entitled to a benefit simply because he 
had an injury in service; in the absence of proof of a 
present disability there can be no valid claim).


III.  Service Connection for Shoulder Injury

The medical evidence shows that the veteran has degenerative 
joint disease and adhesive capsulitis of the left shoulder.  
He has, therefore, provided competent evidence of a medical 
diagnosis of disability pertaining to the left shoulder.  
Grottveit, 5 Vet. App. at 93.  He also testified that he 
injured his left shoulder when he was thrown down a flight of 
stairs during service.  For the purpose of determining 
whether his claim is well grounded, his statements are 
presumed to be credible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

Regardless of numerous attempts, VA has not been able to 
obtain the veteran's service personnel or medical records 
from either period of service.  In the absence of the service 
medical records, the Board has a heightened duty to explain 
its findings and conclusions and to consider the weight to be 
given the veteran's evidence.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  In order to fulfill this burden the 
Board will assume that the claim of entitlement to service 
connection for the residuals of a left shoulder injury is 
well grounded.  Gregory v. Brown, 8 Vet. App. 563 (1996).

If the veteran submits a well-grounded claim for service 
connection, VA has a duty to assist him in developing the 
evidence in support of his claim.  Epps, 126 F.3d at 1469.  
The duty to assist may require VA to obtain a medical 
examination in accordance with 38 C.F.R. § 3.326, including 
an opinion from the examining physician regarding the 
etiology of the claimed medical disorder.  Slater v. Brown, 9 
Vet. App. 240 (1996).

In the absence of service medical records documenting the 
incurrence and significance of the claimed in-service 
shoulder injury, and the absence of any medical evidence 
pertaining to the left shoulder prior to 1974, any medical 
opinion regarding the etiology of the current left shoulder 
disorder would be dependent on the veteran's reported history 
of when the original injury occurred and would be of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  The Board finds, therefore, that remand of the case 
to the RO for the purpose of obtaining a medical examination 
and opinion regarding an etiological relationship between the 
current shoulder disorder and the claimed in-service injury 
is not warranted.

During the June 1997 hearing the veteran and his 
representative agreed to obtain a statement from the 
veteran's brother regarding the in-service shoulder injury.  
The veteran has not submitted such a statement, nor has he 
alluded to the existence of any other evidence that is 
relevant to the issue on appeal.  The Board concludes that 
the duty to assist the veteran in developing the evidence in 
support of his claim has been fulfilled.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Although the veteran's statements are deemed to be credible 
for the purpose of determining whether his claim for service 
connection is well grounded, the assumption that his 
statements are entitled to full weight no longer applies in 
adjudicating the merits of the claim of entitlement to 
service connection.  Evans v. West, 12 Vet. App. 22 (1998).  
The veteran's statements must be weighed in the context of 
all the evidence of record.  See Struck v. Brown, 9 Vet. App. 
145, 154-155 (1996) (the Board is entitled to weigh the 
credibility and probative value of the evidence).

There is no medical evidence documenting the existence of a 
left shoulder disorder prior to July 1974, 22 years after the 
veteran was separated from service.  The examiner in July 
1974 stated that the injury to the left shoulder had occurred 
six years previously, and the veteran reported being disabled 
since 1968.  The physician providing the veteran's medical 
care in the 1950s provided no information pertaining to an 
injury to the left shoulder.

When the veteran initially claimed entitlement to VA benefits 
in March 1974, he reported that the shoulder injury occurred 
in February 1962, almost ten years after he was separated 
from service.  Not until September 1990 did he report having 
injured the left shoulder during service.  The veteran 
reported this history in conjunction with an examination 
during which he was found to have dementia.  Because the 
March and July 1974 reports are the most contemporaneous 
relative to when the injury occurred, and (unlike the later 
reports) were made at a time when he was not reported to be 
experiencing memory loss or dementia, they are of higher 
probative value than the veteran's subsequent statements.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).

The veteran has not submitted any evidence, other than his 
own statements, indicating that his current left shoulder 
disorder is related to an in-service injury.  His statements 
to the effect that his current left shoulder disorder had its 
onset in service, when viewed in the context of all the 
evidence of record, are not credible.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
the residuals of a left shoulder injury.


ORDER

The claims of entitlement to service connection for the 
residuals of a left shoulder injury, the residuals of a 
gunshot wound to the left side, a mouth injury, and a broken 
nose are denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


